74 N.Y.2d 915 (1989)
Paul Brown et al., Respondents,
v.
Two Exchange Plaza Partners, Defendant, and George A. Fuller Company, Defendant and Third-Party Plaintiff-Respondent. Heydt Contracting Corp. et al., Third-Party Defendants-Respondents; A & M Wallboard Co., Third-Party Defendant-Appellant; Heydt Contracting Corporation, Fourth-Party Plaintiff-Respondent; Walter F. Ulma, Inc., et al., Fourth-Party Defendants-Respondents.
Court of Appeals of the State of New York.
Submitted August 14, 1989.
Decided November 21, 1989.
Motion for leave to appeal granted. Motion for a stay *916 granted. Motion to strike so much of the submissions of Central Furring and Dry Wall Company as seeks dismissal denied.